Opinion by
Ellison, J.
C. Fryear composed the company of the firm of R. Reeves & Co. The case was dismissed as to R. Reeves. The firm was indebted to various parties when Fryear sold out his interest to Frank Reeves a brother of R. Reeves ; the firm thereafter being Reeves & Bro.
There was evidence at the trial tending .to show that when Fryear sold out, the new firm of Reeves & Bro. assumed the debt of the old firm of Reeves & Co., which assumption was accepted and agreed to by their cred*212itors, thereby discharging Fryear. There was also evidence tending to” show the creditors were not a party to this agreement.
A trial resulted in favor of defendant, and plaintiffs prosecute this writ.
Various exceptions were taken to the action of the court in the progress of the trial. A case of Baum & Co. against Fryear, this defendant, involving the same questions presented here, has just been decided by the Supreme Court. It seems that Baum & Co. claimed to be creditors of the old firm, and denied any release or discharge of defendant. A trial resulted in a judgment in favor of defendant, which was affirmed by the Supreme Court. The points involved in this case are substantially the same. Judgment affirmed.
The other judges concur.